Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 16 and 19-33 are allowed.
Regarding claims 16 and 31 and dependents thereof, the prior art does not teach, “wherein the unit comprises a layer or a coating, which layer or coating is composed at least partially of the material with an anisotropic thermal conductivity, or a thin film composed at least partially of the material with an anisotropic thermal conductivity, and wherein the unit is configured as to have a higher thermal conductivity along the longitudinal axis than perpendicular thereto.” The Office has previously identified US20080184790 (herein Ding) and Non-Patent Literature titled, “Thermal conductivity of graphene and graphite” (herein Alofi) as meaningful prior art as described in Office Action filed 10/18/2021. However, Ding fails to teach that the orientation of the graphite of Ding with a higher thermal conductivity being along a longitudinal axis. Alofi teaches that graphite is known in the art to be directional and this the graphite of Ding would be directional, however, it is not directionally specified. The Office also presents US 20040188808 (herein Artmann) as additional prior art that teaches anisotropic material having a thermal conductivity is directionally along a particular area, but it would not be obvious to have the direction be along the longitudinal axis of Ding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852